Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 10-13, filed 2/12/2020, with respect to the amended claims have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelly Kasha on March 10, 2021.
The application has been amended as follows: 
9.    (examiner’s Amendment A high-field symmetric-waveform apparatus for filtering and fragmenting ions, comprising:
a first electrode;
a second electrode placed in parallel with the first electrode to provide constant gap distance, d, between the first electrode and the second electrode;
a first high-voltage waveform generator electrically connected to the first electrode and configured to produce a first symmetric waveform,
wherein the first symmetric waveform produces a symmetric electric field waveform in the gap between the first electrode and the second electrode with a maximum density normalized electric field energy, E/N, greater than 10 y = K(E) × E × t, where K(E) is the mobility coefficient and t is the half period of the electric field waveform,
wherein the symmetric electric field waveform is produced with the maximum E/N greater than 10 Td to make K(E) of ions in the gap a function of E/N, and
wherein the constant gap distance and the amplitude and frequency of the first symmetric waveform are configured to filter high mobility ions in the gap by producing the electric field waveform with the maximum E/N greater than 10 Td and to fragment ions in the gap by producing the electric field waveform with the maximum E/N greater than 100 Td. 
Allowable Subject Matter
1.         Claims 1-12 and 37-39 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a high-field symmetric-waveform apparatus for filtering high mobility ions, comprising: 
a first electrode;
a second electrode placed in parallel with the first electrode to provide constant gap distance, between the first electrode and the second electrode; 
a first high-voltage waveform generator electrically connected to the first electrode and configured to produce a first symmetric waveform,
wherein the first symmetric waveform produces a symmetric electric field waveform in the gap between the first electrode and the second electrode with a maximum density normalized electric field energy, E/N (the electric field strength. E. divided by the gas number density, N) greater than 10 Td and the electric field waveform displaces an ion radially from the center of the gap during one half of the electric field waveform a distance y = K(E) x E x t,  where K(E) is the mobility coefficient and t is the half period of the electric field waveform, 
wherein the symmetric electric field waveform is produced with the maximum E/N greater than 10 Td to make K(E) of ions in the gap a function of E/N. and wherein the constant gap distance and the amplitude and frequency of the first symmetric waveform are configured to filter high mobility ions.
 
             Regarding claim 5, the prior art search failed to disclose a method for filtering high mobility ions, comprising: 
placing a second electrode in parallel with a first electrode to provide constant gap distance d, between the first electrode and the second electrode; 
applying a first symmetric waveform to the first electrode;
wherein the first symmetric waveform produces a symmetric electric field waveform in the gap between the first electrode and the second electrode with a maximum density normalized electric field energy, E/N (the electric field strength. E. divided by the gas number density, N) greater than 10 Td and the electric field waveform displaces an ion radially from the center of the gap during one half of the electric field waveform a distance y = K(E) x E x t,  where K(E) is the mobility coefficient and t is the half period of the electric field waveform, 
wherein the symmetric electric field waveform is produced with the maximum E/N greater than 10 Td to make K(E) of ions in the gap a function of E/N. and 
wherein the constant gap distance and the amplitude and frequency of the first symmetric waveform are configured to filter high mobility ions.

             Regarding claim 9, the prior art search failed to disclose a high-field symmetric-waveform apparatus for filtering and fragmenting ions, comprising:
a first electrode;
a second electrode placed in parallel with the first electrode to provide constant gap distance, d, between the first electrode and the second electrode;
a first high-voltage waveform generator electrically connected to the first electrode and configured to produce a first symmetric waveform,
wherein the first symmetric waveform produces a symmetric electric field waveform in the gap between the first electrode and the second electrode with a maximum density normalized electric field energy, E/N, greater than 10 Td and the electric field waveform displaces an ion radially from the center of the gap during one half of the electric field waveform a distance y = K(E) × E × t, where K(E) is the mobility coefficient and t is the half period of the electric field waveform,
wherein the symmetric electric field waveform is produced with the maximum E/N greater than 10 Td to make K(E) of ions in the gap a function of E/N, and
wherein the constant gap distance and the amplitude and frequency of the first symmetric waveform are configured to filter high mobility ions in the gap by producing the electric field waveform with the maximum E/N greater than 10 Td and to fragment ions in the gap by producing the electric field waveform with the maximum E/N greater than 100 Td. 

3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): a high-field symmetric-waveform apparatus for filtering high mobility ions, comprising wherein the first symmetric waveform produces a symmetric electric field waveform in the gap between the first electrode and the second electrode with a maximum density normalized electric field energy, E/N (the electric field strength. E. divided by the gas number density, N) greater than 10 Td and the electric field waveform displaces an ion radially from the center of the gap during one half of the electric field waveform a distance y = K(E) x E x t,  where K(E) is the mobility coefficient and t is the half period of the electric field waveform, 
wherein the symmetric electric field waveform is produced with the maximum E/N greater than 10 Td to make K(E) of ions in the gap a function of E/N. and wherein the constant gap distance and the amplitude and frequency of the first symmetric waveform are configured to filter high mobility ions.

wherein the first symmetric waveform produces a symmetric electric field waveform in the gap between the first electrode and the second electrode with a maximum density normalized electric field energy, E/N (the electric field strength. E. divided by the gas number density, N) greater than 10 Td and the electric field waveform displaces an ion radially from the center of the gap during one half of the electric field waveform a distance y = K(E) x E x t,  where K(E) is the mobility coefficient and t is the half period of the electric field waveform, 
wherein the symmetric electric field waveform is produced with the maximum E/N greater than 10 Td to make K(E) of ions in the gap a function of E/N. and 
wherein the constant gap distance and the amplitude and frequency of the first symmetric waveform are configured to filter high mobility ions.

5.      The prior art search did not disclose or make obvious claim 9, with the elements of (emphasis added): a high-field symmetric-waveform apparatus for filtering and fragmenting ions, comprising:
wherein the first symmetric waveform produces a symmetric electric field waveform in the gap between the first electrode and the second electrode with a maximum density normalized electric field energy, E/N, greater than 10 Td and the electric field waveform displaces an ion radially from the center of the gap during one half of the electric field waveform a distance y = K(E) × E × t, where K(E) is the mobility coefficient and t is the half period of the electric field waveform,
wherein the symmetric electric field waveform is produced with the maximum E/N greater than 10 Td to make K(E) of ions in the gap a function of E/N, and
wherein the constant gap distance and the amplitude and frequency of the first symmetric waveform are configured to filter high mobility ions in the gap by producing the electric field waveform with the maximum E/N greater than 10 Td and to fragment ions in the gap by producing the electric field waveform with the maximum E/N greater than 100 Td. 

6.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.